Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments dated June 29, 2022, and the IDS dated July 8, 2022.
Claims 1-15 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ashida et al. (US 2010/0292537) in view of Krolick et al. (US 2018/0015257) in view of Nakamura (JP 2009-131398; English Translation provided).
Regarding Claim 1, Ashida discloses:
An endoscope apparatus comprising: 
an endoscope (10) having an insertion part (22); and 
a balloon (42) mounted to the insertion part, and includes 
a first sleeve part (42A) that is provided at one end of the balloon and is mounted at a first position on a distal end side of the insertion part (Fig. 2 shows 42A on the distal end of the insertion portion), 
a second sleeve part (42B) that is provided at the other end of the balloon and is mounted at a second position on a base end side of the insertion part with reference to the first position (Fig. 2 shows 42B on the base end side or proximal end of the insertion part), and 
a balloon main body (42C) that is provided between the first sleeve part and the second sleeve part (shown in Fig. 2).
Ashida does not explicitly disclose wherein the balloon has a uniform thickness and a uniform hardness in a pre-mounting state before being mounted to the insertion part, and wherein an inner diameter of the first sleeve part is 1/10 or more and 1/2 or less of an outer diameter of the insertion part, in the pre-mounting state.
Krolick teaches making a similar inflatable member with uniform properties along its length (see Paragraph 0072).  The Examiner considers uniform balloons to be the standard configuration with varying hardness or thickness to be derivative features showing modifications made to the standard to impart particular characteristics into the balloon.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ashida’s balloon to include Krolik’s uniformity.  Such a modification causes the balloon to act in a uniform manner upon expansion and is cheaper to make as a uniform piece of polymer can be used instead of a customized piece.
Nakamura teaches the relative diameters of the endoscope and the balloon (see Paragraph 0020) where the balloons have a diameter of 1-3 mm and the endoscope of about 7 mm.  This is evidence of the known size of at least some balloons in the art.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use such sizes with Ashida’s device.  Such a modification incorporates known elements into a known device to yield predictable results.  Also, using an elastic balloon that is smaller in diameter than the core element, here the endoscope, helps ensure the balloon fits snugly on the device.  Furthermore, this design requires minimal insight as this is simply a change in relative sizes to incorporate known sizes in the art.  When taken as a whole, the feature is obvious.

Regarding Claim 2, Ashida as modified further discloses wherein an inner diameter of the second sleeve part is 1/10 or more and 1/2 or less of the outer diameter of the insertion part, in the pre-mounting state (see discussion above as it relates to Nakamura; the relative size applies to both sleeves).

Regarding Claim 8, Ashida discloses:
A balloon (42) mounted to an insertion part (22) of an endoscope (10), 
and includes 
a first sleeve part (42A) that is provided at one end of the balloon and is mounted at a first position on a distal end side of the insertion part (Fig. 2 shows 42A on the distal end of the insertion portion),
 a second sleeve part (42B) that is provided at the other end of the balloon and is mounted at a second position on a base end side of the insertion part with reference to the first position (Fig. 2 shows 42B on the base end side or proximal end of the insertion part), and 
a balloon main body (42C) that is provided between the first sleeve part and the second sleeve part (shown in Fig. 2).
Ashida does not explicitly disclose wherein the balloon has a uniform thickness and a uniform hardness in a pre-mounting state before being mounted to the insertion part, and wherein an inner diameter of the first sleeve part is 1/10 or more and 1/2 or less of an outer diameter of the insertion part, in the pre-mounting state.
Krolick teaches making a similar inflatable member with uniform properties along its length (see Paragraph 0072).  The Examiner considers uniform balloons to be the standard configuration with varying hardness or thickness to be derivative features showing modifications made to the standard to impart particular characteristics into the balloon.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ashida’s balloon to include Krolik’s uniformity.  Such a modification causes the balloon to act in a uniform manner upon expansion and is cheaper to make as a uniform piece of polymer can be used instead of a customized piece.
Nakamura teaches the relative diameters of the endoscope and the balloon (see Paragraph 0020) where the balloons have a diameter of 1-3 mm and the endoscope of about 7 mm.  This is evidence of the known size of at least some balloons in the art.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use such sizes with Ashida’s device.  Such a modification incorporates known elements into a known device to yield predictable results.  Also, using an elastic balloon that is smaller in diameter than the core element, here the endoscope, helps ensure the balloon fits snugly on the device.  Furthermore, this design requires minimal insight as this is simply a change in relative sizes to incorporate known sizes in the art.  When taken as a whole, the feature is obvious.

Regarding Claim 9, Ashida as modified further discloses wherein an inner diameter of the second sleeve part is 1/10 or more and 1/2 or less of the outer diameter of the insertion part, in the pre-mounting state (see discussion above as it relates to Nakamura; the relative size applies to both sleeves).
Allowable Subject Matter
Claims 6-7 and 11-15 are allowed.
Claims 3-5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The substantive reasons for allowing claims 6-7and 14-15 were set forth in the Office Action dated April 13, 2022.  The reason claim 11 is not rejected in view of Nakamura is that Nakamura does not show the claimed size ratio.  The Examiner does not doubt that some combination of endoscope and balloon would result in the claimed ratio, but there is no evidence that it either necessarily does in a single embodiment or would be obvious.  Nakamura discloses an embodiment with the claimed ratio of claims 1 and 8 such that person having ordinary skill in the art would consider this combination obvious.  However, any increase in the diameter of the endoscope would most likely include an increase in the diameter of the balloon such that the ratio does not change.
As to claims 3-5 and 10, there is no reason to provide a different diameter second sleeve.  Ashida’s balloon has two sleeves with the same diameter because the underlying attachment element (the endoscope) has a uniform outer diameter.  There is no reason for changing this in view of Ashida.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on July 8, 2022, prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795